Citation Nr: 1145543	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.

2.  Entitlement to service connection for essential tremors of the extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for tumors, to include as due to herbicide exposure.

6.  Entitlement to service connection for depression with anxiety and short-term memory loss.

7.  Entitlement to service connection for a rash of the entire body, to include as due to herbicide exposure.

8.  Entitlement to service connection for general fatigue syndrome, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1967 and from May 1968 to August 1969, to include service in the Republic of Vietnam.  Thereafter, he served in the National Guard.  His service personnel records show that he was awarded the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefits sought on appeal.  The appellant appealed the denials of the issues listed on the title page of this decision to the Board, and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Reason for remand: To obtain new VA examinations. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Board notes that the record contains a VA examination in July 2007.  The report of that examination reveals that the Veteran has hearing loss for VA purposes in the left ear but not the right ear.  The examiner opined that because the military hearing evaluations in July 1968, August 1968, and March 1969 all reveal normal hearing sensitivity bilaterally, it is less likely than not that the left ear hearing loss is caused by or a result of military service.  The examiner also noted that the Veteran's description of tinnitus in conjunction with his hearing loss is more consistent with ear pathology than noise exposure.  As such, the examiner opined that the Veteran's unilateral (left ear) tinnitus is less likely as not caused by or a result of the Veteran's military service.

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

In this case, the VA examiner found that any current left ear hearing loss was not related to service because the Veteran's hearing was normal on his military audio evaluations, to include at the time of separation.  Also provided was a negative opinion regarding service connection for tinnitus on the basis that the Veteran's description of tinnitus in conjunction with his hearing loss was more consistent with ear pathology than noise exposure.  The examiner did not provide any explanation regarding the negative opinion for the left ear hearing loss claim other than the lack of medical evidence of hearing loss in service or at the time of service separation.  Moreover, the examiner's negative opinion as to the tinnitus claim was based solely on the description of tinnitus as it pertained to the hearing loss.  As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

The Board also notes that the Veteran's Form DD-214 indicates that his duty assignments included a military occupational specialty (MOS) of helicopter repairman (67Q20) and a MOS of aircraft mechanics and repairman (621).  The Veteran is also in receipt of the Purple Heart, which indicates that he participated in combat.  In a November 2010 Fast Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing.  The Veteran's MOS numbers are not listed; however, the title of helicopter repairer and aircraft repairer are listed as having a high probability of hazardous noise exposure.  As such, hazardous noise exposure during service is conceded.  However, actual hearing loss (especially that established by 38 C.F.R. § 3.385) is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313  . 

Further, it is also noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  

Based on the foregoing, the Board finds that this matter should be remanded and that, upon remand, the RO should schedule another VA audio examination, for the purpose of determining whether the Veteran has right ear hearing loss for VA purposes, and to address whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Finally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his hearing loss.  On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.  In making this determination, the examiner should also discuss the Veteran's private medical records from May 2003 and November 2004, which contain diagnoses of hypertension, Eustachian tube dysfunction, and Meniere's disease.

With respect to the Veteran's claim for service connection for left knee arthritis, the Veteran contends, through his representative in the August 2011 Appellant's Brief, that he has had continuous left knee symptomatology since service.  A review of the service treatment records demonstrates that the Veteran was treated for a cut to his knee in March 1969 and some sort of wound or injury to the left knee in August 1969.  In March 1969 the knee (unclear which knee) dressing was changed and the Veteran was treated with "Bactri."  The August 1969 service treatment record indicates that the area of the injury was cleaned, sterile dressing was applied, and a prescription was given for a topical anti-bacterial agent Nitrofurizone.  The Veteran was also given medication for pain.  Physical examination reports dated in April 1968, July 1968, and March 1969 note normal lower extremities and the Veteran denied "trick" or locked knee on the accompanying reports of medical history.  

The post-service medical evidence of record reflects no findings of a left knee disability.  The only post-service evidence of left knee complaints are from June 2006.  Specifically, a June 2006 private treatment record notes complaints of joint pain which has been chronic over the last two years, but much increased in several joints, to include the knees.  Examination of the knees was within normal limits.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence of some sort of injury to the left knee during service.  Despite the lack of any current medical evidence of a left knee disability, the Veteran is competent to report current symptoms regarding his left knee, as well as continuous left knee symptomatology since service.  As such, the Board finds that the low threshold set forth in McLendon has been met, and that a VA examination is warranted in order to determine whether the Veteran has a current left knee disability which is etiologically related to military service.

With respect to the claims for service connection for tremors of the extremities, tumors, rash of the entire body, and general fatigue syndrome, the Veteran's representative has argued that these disabilities are the result of exposure to Agent Orange during service in Vietnam.  The Veteran's representative further argues that the Veteran's depression is etiologically related to his combat military experiences.

The record reflects that the Veteran has been receiving private medical treatment for tremors of the upper extremities, weakness of the upper and lower extremities with some paresthesias, and symptoms of tremors in the lower extremities.  Although a December 2003 nerve conduction study was essentially normal, it revealed a mild slowing of conduction velocities.  Then, in a March 2007 private treatment record, it was noted that the Veteran's tremors were worse.  The private physician stated that the tremors may be related to Agent Orange exposure.

The record also contains a March 2007 private treatment record, which indicates that the Veteran had fatty tumors which may be related to Agent Orange Exposure.

Although there is no medical evidence of record showing a diagnosis of any rash of the entire body, or of general fatigue syndrome, the Veteran is competent to report experiencing a rash of his entire body, as well fatigue.  A June 2006 private medical record notes that the Veteran denied any skin rash and skin evaluation was normal.  However, this was prior to the filing of the service connection claim, and as noted above, the Veteran is competent to report a current all over body rash.  With respect to the claim involving general fatigue syndrome, the record contains a September 2002 private treatment record which notes that the Veteran complained of feeling so fatigued and weak that he could not get up, he would get nauseated, and he would vomit.  General fatigue syndrome was not diagnosed. 

The Board finds that the evidence is sufficient to afford the Veteran a VA examination in conjunction with the claims for service connection for essential tremors, tumors, depression, rash, and general fatigue syndrome.  For all of these disabilities, either the record reflects a current diagnosis or the Veteran is competent to report current symptomatology, and either the incident in service is exposure to Agent Orange or the fact, as it pertains to the depression claim, that the Veteran participated in combat (evidenced by his receipt of the Purple Heart).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Here, as discussed above, the examination findings, set out as part of the July 2007 examination report, are not adequate to enable the Board to provide a fully informed evaluation of the Veteran's claims involving bilateral hearing loss and tinnitus, and the record is incomplete as it pertains to the other claims. 

The Board also notes that a July 1999 private treatment record indicates that the Veteran has been on disability from M.G.E. because of his low back pain and "other problems."  As it is unclear what the "other problems" may be, the RO should send the Veteran a letter inquiring what "other problems" he is on disability for, and provide him with the authorization and consent to release information forms so that he can complete and submit them in order that these disability records may be obtained.  Additionally, the RO should request the Veteran to provide all up to date private treatment records (it appears the Veteran only receives private medical treatment) and/or provide him with the authorization and consent to release information forms so that all up to date private medical treatment records can be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting all information and evidence surrounding his disability determination with M.G.E., as well as all outstanding private treatment records.  Include with the letter the appropriate authorization and consent to release information forms.  Then, with the Veteran's assistance, obtain any outstanding worker's compensation/disability benefits records, as well as any outstanding private treatment records, and associate them with the claims file.  Any negative response should be recorded maintained in the record.

2.  The Veteran should be afforded a VA audio examination in order to determine the nature and etiology of any currently present bilateral hearing loss and tinnitus.  The examiner must review the claims file and provide an opinion on the following: 

(i) While the service treatment records, to include the examinations at the time of separation, do not show hearing loss at that time, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

(ii) Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  The examiner should be mindful of the private treatment records dated in May 2003 and November 2004 showing Eustachian tube dysfunction, Meniere's disease, and hypertension.

The examiner must provide a rationale for the opinions expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

3.  The Veteran should be afforded a VA orthopedic examination in order to determine the nature and etiology of any currently present left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service personnel and treatment records, his post-service medical records, and the lay statements and assertions.

The examiner should identify any currently present left knee disability and state whether it etiologically related to active service, to include the March and August 1969 service treatment records showing injuries to the "knee" and left knee, respectfully, or is otherwise causally or etiologically related to his military service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. §4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination or examinations in order to determine the nature and etiology of any currently present essential tremors of the extremities, tumors, rash, and general fatigue syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service personnel and treatment records, his post-service medical records, and the lay statements and assertions.

The examiner should list all diagnoses with respect to any existing essential tremors of the extremities, tumors, rash, and general fatigue syndrome.  With respect to each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the disability is causally related to the Veteran's active service or any incident therein, including exposure to herbicides.  The examiner should presume that the Veteran was exposed to herbicides when providing the opinions. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA psychiatric examination in order to determine the nature and etiology of any current depression with anxiety and memory loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service personnel and treatment records, his post-service medical records, and the lay statements and assertions.

The examiner should identify any currently present acquired psychiatric disability and state whether it etiologically related to active service, to include the Veteran's combat experiences. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. §4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


